The opinion of the court was delivered by
Bennett, J.
The.question litigated at the trial was in relation to the existence of a partnership between the defendants in the business of innkeepers, and the purchase and sale of cattle. No partnership contract was given in evidence, but it was attempted to be established against Lewis' by his admissions and against the two by the course and circumstances attending their business.
Both of the defendants lived in the tavern-house, and, it was contended, were in the joint use of the property connected with the tavern house. The assignment by Sweat to Cal-lender of the tavern furniture and tavern accounts, for the payment of debts which he owed, would tend to rebut the evidence on the other side, and to show that the defendants had not been in the joint receipt of the income of the tavern, though they might have been apparently carrying it on together, and was properly admitted in evidence.
The judgment of the county court is affirmed.